                                                                      May 24, 2021

                                                                     s/ JeremyHeacox




                                                  21-M-410 (SCD)




          By telephone


5-24-21




      Case 2:21-mj-00410-SCD Filed 05/24/21 Page 1 of 9 Document 1
                                 AFFIDAVIT IN SUPPORT OF
                                      A COMPLAINT

       I, Brian Ploch, being first duly sworn, hereby depose and state as follows:

                      INTRODUCTION AND AGENT BACKGROUND

       1.      I make this affidavit in support of a related Complaint, because there is probable

cause to believe that Arlin Gomez (DOB: XX/XX/1972) has committed a violation of Title 21,

United States Code, Section 841(a)(1), (b)(1)(B). Because this affidavit is submitted for the limited

purpose of supporting a related Complaint and obtaining the corresponding arrest warrant, I have

not included each and every fact known to me concerning this investigation. I have simply

attempted to set forth facts sufficient to establish the requisite probable cause.

       2.      I have been employed with the Cudahy Police Department as a full time sworn

police officer since June 2015. I am currently assigned as a task force officer (TFO) to the

Milwaukee Area Safe Streets Task Force (MASSTF) and the Federal Bureau of Investigation (FBI)

Milwaukee Field Office. In June 2020, I was officially sworn in as a federal task force officer to

work with the FBI’s gang task force, which provides me with the authorization to present sworn

affidavits in support of federal search warrant applications. I have received training and have

experience in the area of controlled substances investigations, money laundering, financial

investigations, and various methods that drug dealers use in an effort to conceal and launder the

proceeds of their illicit drug trafficking enterprises. I have participated in numerous investigations

involving violations of controlled substances laws to include other violations associated with the

trafficking of controlled substance. I have participated in numerous drug investigations utilizing

various means of investigation including but not limited to, a wire investigation, the execution of

search warrants, the use of subpoenas, and the use of informants.




            Case 2:21-mj-00410-SCD Filed 05/24/21 Page 2 of 9 Document 1
       3.      The facts in this affidavit come from my personal observations, my training and

experience, my review of documents, and information obtained from other agents and witnesses.

This affidavit is intended to show merely that there is probable cause for the requested warrant and

does not set forth all of my knowledge about this matter.

                                      PROBABLE CAUSE

       4.      The MASSTF is investigating Arlin Gomez and other persons involved in the Arlin

Gomez DTO. The investigation to date has included traditional law enforcement methods,

including, but not limited to: interviews with confidential sources and sources of information;

information from other law enforcement officers; controlled buys of drugs; controlled meetings

with targets; controlled payments of money; and physical surveillance.

       5.      In May and August of 2020 the FBI Gang Task Force was investigating Arlin

Gomez for the distribution of heroin and crack cocaine. During that time Arlin Gomez delivered

heroin and crack cocaine to MPD Confidential Informants on at least 6 occasions. Due to

restructuring of the FBI Task Force this case was suspended and no charges were referred for Arlin

Gomez around that time. It should be noted that Arlin Gomez was using the telephone number

(815) XXX-9291 at that time.

       6.      Arlin Gomez has a prior felony conviction for, inter alia, possession with intent to

distribute cocaine, involving over 40 grams, from 2005.

       7.      On or about May 11, 2021, TFO’s with MASSTF were conducting surveillance for

a shooting suspect in the area of 26th and Orchard in the City of Milwaukee. During surveillance

law enforcement observed Arlin Gomez driving in the area. Law enforcement then recalled the

unfinished investigation into Arlin Gomez and subsequently reached out to an FBI Confidential

Human Source hereinafter referred to as CHS1.

                                                 2



            Case 2:21-mj-00410-SCD Filed 05/24/21 Page 3 of 9 Document 1
       8.      CHS1 stated he/she knows Gomez and can purchase narcotics from him. CHS1

provided the following historical information about Arlin Gomez and his DTO. CHS1 stated Arlin

Gomez has sold heroin and cocaine in the City of Milwaukee for over 20 years. Arlin Gomez gets

his heroin and cocaine from Florida and buys kilogram level quantities at a time. Arlin Gomez has

made the trip to Florida himself but typically employs another individual for such trips. Finally,

CHS1 stated that this other individual makes drug deliveries on behalf of Gomez.

       9.      On or about May 11, 2021, law enforcement met with CHS1 in order to conduct a

controlled evidence purchase from Arlin Gomez. CHS1 contacted Arlin Gomez and placed an

order for narcotics. CHS1 spoke to Arlin Gomez at that time, and Arlin Gomez agreed to sell CHS1

narcotics. Arlin Gomez made a comment that led CHS1 to believe it would be either Arlin Gomez

or Gomez’s previously-mentioned associate arriving with the narcotics.

       10.     CHS1 was provided buy money and searched for contraband, finding none. CHS1

was monitored constantly by surveillance squads after being searched. CHS1 made contact with

Gomez’s previously-mentioned associate. Law enforcement observed CHS1 exchange the pre-

recorded buy money with Gomez’s associate. CHS1 then met with law enforcement and gave law

enforcement an amount of cocaine. CHS1 stated that he/she exchanged the buy money with

Gomez’s associate for cocaine. CHS1 stated that Gomez’s associate contacted CHS1 via phone

number (414) XXX-9582 prior to arriving at the pre-determined meet location. CHS1 was again

searched for money or contraband, finding none.

       11.     The cocaine purchased during the controlled evidence purchase mentioned

abovewas field tested by law enforcement and did test positive for the probable presence of

cocaine.



                                                3



            Case 2:21-mj-00410-SCD Filed 05/24/21 Page 4 of 9 Document 1
        12.    CHS1 reported that he/she overheard a conversation between Gomez’s associate

and Gomez within the past two weeks. CHS1 stated they discussed being out of heroin and needing

to take a trip to Florida to acquire more heroin. They discussed purchasing kilogram level

quantities of heroin; specifically, between 3-5 kilograms. Furthermore CHS1 stated they take this

trip every 3 to 4 weeks.

        13.    CHS1 is credible as he/she has conducted approximately two dozen controlled

evidence purchases on behalf of the MASSTF and Milwaukee Police Department, and their

information has directly led to the arrest of approximately a dozen people. What’s more, evidence

provided by them as led to the execution over five residential search warrants. CHS1 is working

for money.

        14.    CHS1 has prior convictions for property related offenses including theft and

receiving stolen property.

        15.    On or about May 12, 2021 law enforcement met with CHS1 in order to conduct a

controlled evidence purchase. CHS1 ordered an amount of narcotics from an individual who CHS1

believed to be Gomez’s previously-mentioned associate. CHS1 was provided with pre-recorded

buy money and searched for contraband, finding none. Law enforcement then observed Gomez’s

associate arrive at the pre-determined meet location and conduct a hand to hand transaction with

CHS1. Law enforcement then debriefed CHS1, who stated he/she exchanged the pre-recorded buy

money with Gomez’s associate for cocaine. CHS1 was again searched for contraband, finding

none.

        16.    On or about May 13, 2021, United States Magistrate Judge Stephen C. Dries issued

a search warrant for cell tower location data associated with Gomez’s phone number of (815)

XXX-9291.

                                               4



          Case 2:21-mj-00410-SCD Filed 05/24/21 Page 5 of 9 Document 1
       17.     On or about May 21, 2021 law enforcement conducted a controlled evidence

purchase utilizing CHS1. CHS1 placed a phone call to Gomez’s phone number of (815) XXX-

9291 and spoke to who he/she believed to be Arlin Gomez. CHS1 was provided buy money and

searched for contraband finding none. Arlin Gomez was observed by law enforcement meeting

with CHS1 at the pre-determined meet location. CHS1 conducted a hand to hand transaction with

Arlin Gomez. CHS1 was de-briefed after the controlled evidence purchase and stated he/ she

purchased cocaine from Arlin Gomez utilizing the provided buy monies.

       18.     It should be noted that the suspected cocaine purchased from Arlin Gomez was

field tested by law enforcement. The sample tested did test positive for the probable presence of

cocaine.

       19.     On or about May 20, 2021 TFO’s conducted surveillance on Arlin Gomez after the

controlled evidence purchase mentioned above. Arlin Gomez was observed driving a Black Acura

bearing WI license plate AJH-9206 throughout the surveillance. Per Department of transportation

records, that vehicle is registered to Arlin Gomez.

       20.     On or about May 21, 2021, TFO Ploch began monitoring location data associated

with Gomez’s phone number of (815) XXX-9291and learned that Arlin Gomez’s phone began

traveling south out of Milwaukee starting at about 4:00 AM. At about 10:33 AM that same day,

the phone was “pinging” on US interstate 65 near Louisville, Kentucky.

       21.     That same day, TFO Perales spoke with Illinois State Police and requested a toll

search for the known vehicles for Arlin Gomez. Per Jason Talley with the Illinois State Toll

Highway Authority, a black Acura bearing WI license plate AJH-9206 went through 5 different

tolls in Illinois between approximately 5:06 AM and 5:59 AM. It should be noted that the vehicle

lists to Arlin Gomez and TFO’s observed Arlin Gomez operating that vehicle on or about May 20,

                                                 5



           Case 2:21-mj-00410-SCD Filed 05/24/21 Page 6 of 9 Document 1
2021. Finally, Arlin Gomez utilized that vehicle to deliver cocaine to CHS1 during the controlled

evidence purchase mentioned previously in this affidavit.

       22.      Location data associated with Gomez’s phone eventually showed it in the area of

Atlanta, Georgia at approximately 6:30 PM the evening of May 21, 2021.

       23.      The next day, May 22, 2021, location data associated with Gomez’s phone showed

it leaving the area of Atlanta, Georgia at approximately 3:00 AM, traveling back in a northern

direction.

       24.      That same day, agents and TFO’s then began traveling in a southern direction to in

attempt to locate Gomez’s vehicle as it was traveling back to the Milwaukee area. Again, the

suspect vehicle was previously identified as a black Acura bearing a Wisconsin registration plate

of (AJH-9206).

       25.      TFO Nicholas Gates then located the black Acura (AJH-9206) traveling

southbound on I-65 near Indianapolis, Indiana. It was also confirmed that Arlin Gomez was the

operator and the only occupant in the vehicle.

       26.      Agents and TFO’s continued to conduct moving surveillance on Gomez’s vehicle

until it reached the Wisconsin border.

       27.      Law enforcement then coordinated and conducted a traffic stop of Gomez’s Acura

on I-94 in Kenosha, Wisconsin, at Exit 347.

       28.      Wisconsin State Patrol Trooper Loan Trofin, along with his K-9 partner Cyrus,

conducted an exterior sniff of the vehicle. Cyrus alerted on the vehicle for the presence of

narcotics.




                                                 6



             Case 2:21-mj-00410-SCD Filed 05/24/21 Page 7 of 9 Document 1
         29.      A probable cause search was then conducted on the Acura. Concealed within a

compartment inside the vehicle were 10 tightly wrapped bricks of suspected heroin. Each brick

weighed approximately 100 grams.

         30.      Law enforcement conducted a Nark II Meckes Modified Reagent 20011 test on

samples of the light gray chunky substance located inside the tightly wrapped bricks. It tested

positive for the presence of heroin. The total weight including packaging material for the 10 bricks

was approximately 1,124.5 grams. This evidence is currently inventoried at FBI Milwaukee.

         31.      After waiving his Miranda rights, Arlin Gomez admitted to driving to Georgia to

pick up the narcotics found in his vehicle. He further admitted that he purchased the heroin, and

he intended to drive it back to Milwaukee to distribute the same. He stated he purchased the heroin

for $20,000.00 dollars.

         32.      During the arrest of Arlin Gomez, two cellular phones were seized from inside the

Acura.    One of these phones used the same telephone number law enforcement had been

monitoring: (815) XXX-9291.

                                  AUTHORIZATION REQUEST

         33.      Based on the foregoing, I submit that there is probable cause to believe that Arlin

Gomez (DOB: XX/XX/1972) has committed a violation of Title 21, United States Code, Section

841(a)(1), (b)(1)(B). I have submitted a related Complaint, and I request that a warrant be issued

for his arrest.

         34.      I further request that the Court order that all documents related to this submission

be sealed until further order of the Court.        These documents discuss an ongoing criminal

investigation that is neither public nor known to all of the targets of the investigation. Accordingly,



                                                   7



           Case 2:21-mj-00410-SCD Filed 05/24/21 Page 8 of 9 Document 1
there is good cause to seal these documents because their premature disclosure may seriously

jeopardize that investigation.




                                             8



          Case 2:21-mj-00410-SCD Filed 05/24/21 Page 9 of 9 Document 1
